[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
On December 17, 1996 this court (Levin, J.) entered judgment CT Page 13550 for the defendant in the accordance with the report of an attorney trial referee. In it's opinion the court noted that the plaintiffs had filed exceptions to the report; however, the court declined to rule on these exceptions because the plaintiffs had failed to file a complete transcript along with their exceptions as required by practice book § 439.
On January 22, 1997, the plaintiff, Robert J. Nichols, acting pro se, filed a motion to "Reopen Judgment and for Reconsideration" of Judge Levin's decision. In the motion, Mr. Nichols states that he did not submit a full transcript with his exceptions because he believed that a copy  of a full transcript was already on file. Mr. Nichols also states that "If a transcript was not filed, it was the result of clerical error."
The following facts are noted from the file. The exceptions referred to are contained in a pleading dated February 5, 1996 entitled "Request for Exceptions to Referees Report" and signed by Robert J. Nichols, pro se. This pleading contains no reference to a transcript filed either simultaneously or previously. There are in fact transcripts in the file but they are not date stamped and there is no indication that they are full and complete.
At the short calendar hearing of September 29, 1997, Attorney Paul Yammin, maintaining an appearance joint with Mr. Nichols, represented to the court that a full transcript had been filed with the exceptions some time prior to Judge Levin's decision. The court requested that Attorney Yammin submit an affidavit to the court stating the date on which the complete transcript was filed. To date, no such affidavit has been forthcoming. The Motion to Reopen and for Reconsideration is denied.
A. WILLIAM MOTTOLESE, J.